Citation Nr: 0405971	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder injury (major side) with 
recurrent dislocation.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left shoulder injury with 
recurrent dislocation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and December 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The August 2001 
rating decision, inter alia, granted service connection for a 
right shoulder injury (major side) with recurrent 
dislocation.  The December 2001 rating decision, inter alia, 
granted service connection for a left shoulder injury with 
recurrent dislocation.  The veteran filed a notice of 
disagreement in June 2002.  The RO issued a statement of the 
case in August 2002 and received the veteran's substantive 
appeal in September 2002.  

In November 2003, the RO assigned a 10 percent evaluation for 
the veteran's right shoulder disability, effective since 
April 25, 2000.  Additionally, the RO assigned a temporary 
100 percent evaluation from February 14, 2001 to May 31, 
2001, pursuant to 38 C.F.R. § 4.30 for surgical convalescence 
and a separate 10 percent evaluation for arthritis of the 
right shoulder.  Finally, the RO assigned a 10 percent 
evaluation for the veteran's service-connected left shoulder 
disability, effective since April 25, 2000.  

As the veteran has perfected appeals as to the initial rating 
assigned for the service-connected right and left shoulder 
disabilities, the Board has characterized the issues in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  Additionally, as the veteran is 
presumed to seek the maximum rating for a disability, each of 
the claims remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issues on appeal are remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND


In a statement received by the Board in February 2004, the 
veteran requested a videoconference hearing at the RO before 
a Veterans Law Judge.  To date, the veteran has not been 
afforded the requested hearing, and there is no indication 
that he has withdrawn his request or otherwise waived his 
right to a Board hearing; hence, the hearing must be 
scheduled.  See 38 C.F.R. § 20.700 (2003).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:  


The veteran should be scheduled for a 
videoconference hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2003).  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



